DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application
This office Action is in response to Applicant's Application filled on 01/25/2021 Claims 1-20 are pending for this examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 12/07/2019. 

Oath/Declaration
The oath or declaration filed on 10/31/2019 is acceptable.


Election/Restrictions
Applicant’s election, without traverse, Invention I, of species I (Fig 4A): claims 1-4 and 8-10, in the “Response to Election / Restriction Filed” filed on 01/25/2021 is acknowledged and enter by Examiner.
This office action considers claims 1-20 are thus pending for prosecution, of which elected claims 1-4 and 8- 10 are examined on their merits. 

Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thei et al (US 2019/0363079 A1; hereafter Thei).



    PNG
    media_image1.png
    524
    673
    media_image1.png
    Greyscale

Regarding claim 1, Thei discloses a semiconductor device (Fig 4-5, Para [0028-0035]), comprising:
a first semiconductor structure (104b, Para [0028-0035]) comprising a processor ( semiconductor devices, Para [ 0032], 302b construed as processor ), an array of static random- access memory (SRAM) cells (devices 302b, MOSFETS, Para [ 0023]), and a first bonding layer (132b) comprising a plurality of first bonding contacts (Fig 4,element 118a, Para [0028-0035]); a second semiconductor structure comprising (104a, Para [0028-0035]) an array of dynamic random-access memory (DRAM) cells (devices 302b, capacitors, Para [0023]) and a second bonding layer (132a, Para [0028-0035]) comprising a plurality of second bonding contacts (Fig 4, Para [0028-0035], 118b); and 

Regarding claim 2,  Thei discloses the semiconductor device of claim 1, Thei further discloses wherein the first semiconductor structure comprises: a substrate ( substrate 106b, Para [ 0017]); the processor (semiconductor device 302b construed as processor) on the substrate (306); the array of SRAM cells (302b) on the substrate (106b) and outside of the processor (at least some of the die 302b are separated each other, Para [ 00028]); and the first bonding layer (132b) above the processor (302b) and the array of SRAM cells (302b). 
 
Regarding claim 3, Thei discloses the semiconductor device of claim 2, Thei further discloses wherein the second semiconductor structure (104a) comprises: the second bonding layer (132a) above the first bonding layer (132b); the array of DRAM cells (semiconductor device 302a construed as DRAM) above the second bonding layer (132a); and a semiconductor layer (semiconductor substrate layer 106a) above and in contact with the array of DRAM cells semiconductor device 302a construed as DRAM).  

Regarding claim 4, Thei discloses the semiconductor device of claim 3, Thei further discloses further comprising a pad-out interconnect layer (Fig 5, element 158, Para [ 0030]) above the semiconductor layer ( element 106a).

Regarding claim 8, Thei discloses the semiconductor device of claim 1, Thei further discloses wherein the first semiconductor structure or the second semiconductor structure further comprises a peripheral circuit of the array of DRAM cells ( 302a, Para [ 0023], capacitor).  

Regarding claim 10, Thei  discloses the semiconductor device of claim 1, Thei further discloses wherein the array of SRAM cells (devices 302b, MOSFETS, Para [ 0023]) are distributed in a plurality of separate regions in the first semiconductor structure ( Fig 5).

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thei et al (US 2019/0363079 A1; hereafter Thei) in view of Lin (US 8860229 B1; hereafter Lin).

Regarding claim 9, Thei  discloses the semiconductor device of claim 1, Thei further discloses wherein the first semiconductor structure (104b) comprises a first interconnect layer (162b) vertically between the first bonding layer (132b) and the processor (semiconductor devices, Para [ 0032], 302b construed as processor), and the second semiconductor structure (104a) comprises a second interconnect layer (162a) vertically between the second bonding layer (132a) and the array of DRAM cells (devices 302b, capacitors Para [0023]); and 
But, Thei does not disclose explicitly the processor and the array of SRAM cells are electrically connected to the array of DRAM cells through the first and second interconnect layers and the first and second bonding contacts.  
In a similar field of endeavor, Lin discloses the processor (Fig 1-2, device 103, construed as Processor, col 2) and the array of SRAM cells (Fig 1-2, device 103 can be  NMOS  construed as  SRMS cells col 2)  are electrically connected to the array of DRAM cells ( (Fig 1-2, device 103 can be  capacitors  construed as  DRAM cells col 3) through the first and second interconnect layers ( 124/224) and the first and second bonding contacts ( 144/244, col 2-3).
Since Thei and Lin are both from the similar field of endeavor, and hybrid bonding with interconnect layer, the purpose disclosed by Lin would have been recognized in the pertinent art of Thei. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Thei in light of Lin teaching “the processor (Fig 1-2, device 103, construed as Processor, col 2) and the array of SRAM cells (Fig 1-2, device 103 can be  NMOS  construed as  SRMS cells col 2)  are electrically connected to the array of DRAM cells ( (Fig 1-2, device 103 can 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898